NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3200-15T2

BANK OF AMERICA, NA,

        Plaintiff-Respondent,

v.

TRESSA M. BRIDGES, MR.
BRIDGES, husband of
TRESSA M. BRIDGES, JARVIS
B. BRIDGES,

     Defendants-Appellants.
_____________________________

              Argued May 8, 2018 – Decided June 25, 2018

              Before Judges Reisner, Hoffman and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Atlantic County, Docket No.
              F-018541-14.

              Tressa M. Bridges, appellant, argued the cause
              pro se.

              Jason R. Lipkin argued the cause for
              respondent (Winston & Strawn, LLP, attorneys;
              Jason R. Lipkin, on the brief).

PER CURIAM

        In this residential mortgage foreclosure action, defendant

Tressa M. Bridges (defendant) appeals from the Chancery Division's
March 10, 2016 final judgment of foreclosure and from two earlier

orders: a June 1, 2015 order granting summary judgment to plaintiff

Bank of America, N.A. (BANA), and an August 31, 2015 order denying

defendant's      motion    for    reconsideration.         Defendant's        primary

argument throughout the litigation and now on appeal is that BANA

is not the holder of the note and therefore lacks standing to

foreclose, and that BANA failed to comply with N.J.S.A. 2A:50-5 —

the notice provisions of the Fair Foreclosure Act (FFA), N.J.S.A.

2A:50-53 to -73.        We disagree and affirm.

     On   June    27,     2007,    defendant's   now      ex-husband,       defendant

Jarvis B. Bridges (Jarvis),1 borrowed $246,905 from Atlantic Coast

Mortgage Services, Inc. (Atlantic) and executed a note evidencing

the indebtedness.         The same day, Jarvis and defendant executed a

thirty-year      purchase     money     mortgage     in     favor      of    Mortgage

Electronic     Registrations       Systems,   Inc.     (MERS)     as    nominee     for

Atlantic, encumbering the Galloway Township home Jarvis purchased.

The note provided for monthly payments of $1580.96.

     In October 2010, the loan went into default.                   On January 27,

2011,   MERS     assigned    the    subject   mortgage       to   BAC       Home   Loan

Servicing, LP (BAC); effective July 1, 2011, BANA became the



1
  For clarity, and intending no disrespect, we refer to this
defendant as Jarvis. In January 2013, Jarvis conveyed title to
the subject property to defendant.

                                         2                                     A-3200-15T2
successor to BAC by de jure merger.             The county clerk of Atlantic

County recorded the assignment on July 28, 2011.

          On June 3, 2013, plaintiff sent Jarvis a notice of intention

to foreclose (NOI) by certified and regular mail, as required by

N.J.S.A. 2A:50-56.         The NOI stated "[i]f the default is not cured

on   or    before   July    13,   2013,   the    mortgage   payments    will    be

accelerated and [the lender] may take steps to terminate your

ownership interest in the property by commencing a foreclosure

suit in a court of competent jurisdiction."                  The NOI further

advised of "the right to cure the default, in other words, the

amount required to bring the loan current" within forty days.

      After defendants failed to cure the default, BANA filed a

foreclosure complaint in May 2014.              Defendant filed a contesting

answer and asserted a counterclaim alleging consumer fraud.                     On

October 24, 2014, the trial court dismissed the counterclaim with

prejudice.

      In March 2015, BANA filed a motion for summary judgment,

which the trial court initially granted on May 4, 2015.                The court

vacated that order to allow defendant to present oral argument,

which the court heard over two days, on May 15 and 22, 2015.

      On June 1, 2015, the trial court again granted summary

judgment in favor of plaintiff and issued a written opinion setting

forth its findings and conclusions.             The court "deemed" the matter

                                          3                              A-3200-15T2
"un-contested," citing defendant's answer as containing "general

denials with bald unsupported allegations of misrepresentations

and fraud," and stating "[a] majority of the documents attached

to [d]efendant's opposition . . . are impermissible hearsay and

not competent evidence to contradict [p]laintiff's motion."               The

judge also found plaintiff had a prima facie right to foreclose,

as the mortgage and loan document are valid, the mortgage loan was

in default, and plaintiff has "a contractual right to resort to

the mortgaged premises in satisfaction of the debt."

     Defendant then filed a motion for reconsideration and two

objections to the trial court's rulings.          The trial court denied

the motion for reconsideration.           After denying two subsequent

motions challenging the trial court's decisions, the court entered

final judgment in favor of plaintiff on March 10, 2016, ordering

"the mortgaged premises be sold" to satisfy the amount owed to

plaintiff, $353,997.67.    This appeal followed.

     On appeal defendant claims BANA is not the holder of the note

and therefore lacks standing to foreclose.            Defendant also claims

the NOI failed to comply with the FFA.

      These   arguments   lack   merit,    as   the    undisputed   evidence

established BANA acquired the note prior to the service of the NOI

and remained in possession of the note throughout the proceedings.

BANA established with legally competent proofs and certifications

                                   4                                 A-3200-15T2
the validity of the mortgage, the amount of indebtedness, and the

right of the mortgagee to resort to the mortgaged premises.

Defendant failed to present legally competent evidence to support

any of her allegations.

     We have considered defendant's arguments in light of our

review of the record and the applicable legal principles.   We find

her arguments lack sufficient merit to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E), and we affirm substantially

for the reasons expressed by the trial court in its cogent oral

and written decisions.    We only reiterate that defendant did not

establish any defense to the validity of the mortgage, the amount

owed, or plaintiff's right to seek and obtain foreclosure. See

Great Falls Bank v. Pardo, 263 N.J. Super. 388, 394 (Ch. Div.

1993), aff'd, 273 N.J. Super. 542 (App. Div. 1994) ("The only

material issues in a foreclosure proceeding are the validity of

the mortgage, the amount of indebtedness, and the right of the

mortgagee to resort to the mortgaged premises.").

     Affirmed.




                                 5                          A-3200-15T2